    8:20-mj-00511-SMB Doc # 16 Filed: 11/10/20 Page 1 of 1 - Page ID # 26




                              IN THE LNITED STATES DISTRICT COURT
                                  FOR TFIE DISTRICT OF NEBRASKA

L]NITED STATES OF AMEzuCA,                           )         CASE NO 8 2OMJ5I1
                                                     )
                            Plaintiffl,              )
                                                     )
        V.                                           )         WAI\ER OF PRELIMINARY
                                                                        HEARTNG
KATHERINE           L   WOITASZEWSKI,                )
                                                     )
                            Defendant.               )

        I understand that I      have been charged       with an offense in   a   criminal complaint filed in this
court. A magistrate judge         has informed me    of my right to a preliminary hearing under Fed.           R.
Crim. P. 5    l,   or to a preliminary hearing under Fed. R. Crim. P. 32.1

        I   agree to waive me right to a preliminary hearing under Fed. R.               Crim P. 5.1 or Fed.   R.

Crim.   P 321

                                                                |-t0-Nw
                                                               Date


             for Defendant
                                                                \-to - /O)0
                                                               Date


                                                 ORDER
        IT IS ORDERED that the Defendant's waiver is hereby                   accepted, and the Defendant
shall appear for future proceedings.


                   10
        DATED this _            day of November 2020


                                                               BY TTM COURT


                                                               IVIAGISTRATE JI'DGE
                                                               LINITED STATES DISTRICT COURT
